Title: To Thomas Jefferson from Samuel Mackay, 17 April 1792
From: Mackay, Samuel
To: Jefferson, Thomas


          Bennington, Vt., 17 Apr. 1792. A victim of misfortune, he turns to TJ for succor, relying on TJ’s reputation as a philanthropist, a republican, a patron of the arts, and a friend of the French nation. He seeks a form of employment more suited to his talents and wishes to promote better relations between the U.S. and France by serving as a French instructor in Philadelphia. He hopes that the recommendations he brings with him will induce TJ to procure twenty or thirty students for him to instruct in French for three or four hours a day. The fees from this work will also enable him to pursue his own studies.
        